DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/22 has been entered.
 
Response to Arguments
Applicant’s arguments, see the RCE, filed 8/3/22, with respect to the rejection(s) of claim(s) 10, 15-22, and 24-29 under 35 U.S.C. 102 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shim et al, US 2012/0009720.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 15, 17-21, and 24-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kusaka, US 2011/0279727, in view of Shim et al, US 2012/0009720.
In regard to claim 10, Kusaka, US 2011/0279727, discloses a light detecting device, comprising:
a semiconductor substrate (see figure 7, element 401) including a first surface (see figure 7, element 408) and a second surface (see figure 7, element 409) opposite to the first surface, wherein the first surface is a light receiving side of the semiconductor substrate (see para 63 and 68); 
a first photoelectric conversion element (see figure 7, element 404) disposed in the semiconductor substrate (see para 63); 
transistors (see figure 7: MOS transistor, not shown) disposed at the second surface side of the semiconductor substrate (see para 69); 
and a light shielding section (see figure 7, element 30) disposed over the first surface, wherein the light shielding section overlaps the transistors in a plan view (see para 64).
The Kusaka reference does not specifically disclose wherein at least a first portion of the light shielding section overlaps the transistors in a plan view, and wherein the first portion of the light shielding section does not overlap the first photoelectric conversion element in the plan view.
Shim et al, US 2012/0009720, discloses a light detecting device, comprising transistors (see figure 6, element TR) disposed at the second surface side of the semiconductor substrate (see para 73); and a light shielding section (see figure 6, element 632) disposed between the photoelectric conversion element (see figure 6, element PD), wherein at least a first portion of the light shielding section overlaps the transistors in a plan view (see figures 6 and 9), and wherein the first portion of the light shielding section does not overlap the first photoelectric conversion element in the plan view (see figure 6, elements 632 and TR; para 73-74 and 77-80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Kusaka, US 2011/0279727, in view of Shim et al, US 2012/0009720, to have wherein at least a first portion of the light shielding section overlaps the transistors in a plan view, and wherein the first portion of the light shielding section does not overlap the first photoelectric conversion element in the plan view, in order to prevent crosstalk while not block desired light to the photoelectric conversion element for a higher quality image.
In regard to claim 15, Kusaka, US 2011/0279727, in view of Shim et al, US 2012/0009720, discloses the light detecting device according to claim 10.  The Kusaka reference discloses wherein the light shielding section includes at least one metal material (see para 65).
In regard to claim 17, Kusaka, US 2011/0279727, in view of Shim et al, US 2012/0009720, discloses the light detecting device according to claim 10.  The Kusaka reference discloses wherein the light shielding section is disposed over a floating diffusion (see figure 7, element 412) at least the part of the reset transistor in a cross-sectional view (see para 69).
In regard to claim 18, Kusaka, US 2011/0279727, in view of Shim et al, US 2012/0009720, discloses the light detecting device according to claim 17.  The Kusaka reference discloses wherein the light shielding section is configured to shield from an incident light (see para 64-65).
In regard to claim 19, Kusaka, US 2011/0279727, in view of Shim et al, US 2012/0009720, discloses the light detecting device according to claim 27.  The Kusaka reference discloses, wherein the first separation region includes a first trench (see figure 7, element 404: left side), and wherein the second separation region includes a second trench (see figure 7, element 404: right side).
In regard to claim 20, Kusaka, US 2011/0279727, in view of Shim et al, US 2012/0009720, discloses the light detecting device according to claim 27.  The Kusaka reference discloses, wherein the first separation region includes a metal material (see figure 7, element 8 and para 78: formed of aluminum).
In regard to claim 21, Kusaka, US 2011/0279727, in view of Shim et al, US 2012/0009720, discloses the light detecting device according to claim 20.  The Kusaka reference discloses wherein the metal material contacts the light shielding section (see figure 8).
In regard to claim 24, Kusaka, US 2011/0279727, in view of Shim et al, US 2012/0009720, discloses the light detecting device according to claim 10.  The Kusaka reference discloses further comprising: a wiring layer disposed under the second surface (see figure 7, element 418 and para 68).
In regard to claim 25, Kusaka, US 2011/0279727, in view of Shim et al, US 2012/0009720, discloses the light detecting device according to claim 19.  The Kusaka reference discloses wherein the second trench penetrates the semiconductor substrate (see figure 7, element and 401 and 404: the second trench penetrates the substrate 401 and holds the photodiode 404).
In regard to claim 26, Kusaka, US 2011/0279727, in view of Shim et al, US 2012/0009720, discloses the light detecting device according to claim 10.  The Kusaka reference discloses further comprising: a second photoelectric conversion element (see figure 7, element 404: right side) adjacent to the first photoelectric conversion element.
In regard to claim 27, Kusaka, US 2011/0279727, in view of Shim et al, US 2012/0009720, discloses the light detecting device according to claim 26.  The Kusaka reference discloses further comprising: a first separation region (see figure 7, element 403: left unit) including an insulation material (see figure 7, element 417) disposed between the first photoelectric conversion element and the second photoelectric conversion element in a cross-sectional view (see figure 7 and par 63 and 68).
In regard to claim 28, Kusaka, US 2011/0279727, in view of Shim et al, US 2012/0009720, discloses the light detecting device according to claim 27.  The Kusaka reference discloses further comprising: a second separation region (see figure 7, element 403: right unit) including an insulation material (see figure 7, element 417) disposed between the first photoelectric conversion element and the second photoelectric conversion element in the cross-sectional view (see figure 7 and par 63 and 68).
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kusaka, US 2011/0279727, in view of Shim et al, US 2012/0009720, as applied to claim 10 above, and further in view of Abe et al., US 2011/0285901.
In regard to claim 29, Kusaka, US 2011/0279727, discloses the light detecting device according to claim 10. The Kusaka reference does not specifically disclose wherein the transistors are an amplification transistor, a reset transistor, and a selection transistor.
Abe et al., US 2011/0285901, discloses an imaging device with a pixel array 2 with a plurality of photoelectric converting elements 22 wherein each element has a plurality of MOS transistors including a reset transistor 27, an amplification transistor 28, and a selection transistor 29 (see para 11 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Kusaka, US 2011/0279727, in view of Shim et al, US 2012/0009720, and further in view of Abe et al., US 2011/0285901, wherein the transistors are an amplification transistor, a reset transistor, and a selection transistor, in order to create a compact pixel. 
Claims 16 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kusaka, US 2011/0279727, in view of Shim et al, US 2012/0009720, as applied to claim 10 above, and further in view of Suzuki, US 2011/0175189.
In regard to claim 16, Kusaka, US 2011/0279727, discloses the light detecting device according to claim 10.  The Kusaka reference does not specifically disclose wherein the light shielding section includes tungsten.
Suzuki, US 2011/0175189, discloses an image sensor with a light blocking film 14 made of an etched tungsten film (see para 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Kusaka, US 2011/0279727, in view of Shim et al, US 2012/0009720, and further in view of Suzuki, US 2011/0175189, wherein the light shielding section includes tungsten, in order to accurately mask a pattern above the photodiode.
In regard to claim 22, Kusaka, US 2011/0279727, in view of Shim et al, US 2012/0009720, discloses the light detecting device according to claim 27.  The Kusaka reference does not specifically disclose wherein the insulation material includes an oxide film.
Suzuki, US 2011/0175189, discloses an image sensor wherein the insulation material includes an oxide film (see para 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Kusaka, US 2011/0279727, in view of Shim et al, US 2012/0009720, and further in view of Suzuki, US 2011/0175189, wherein the insulation material includes an oxide film, in order to prevent crosstalk.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs